TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00846-CV


 Flagstone Terrace Owners Association, Inc.; The Board of Directors of Flagstone Terrace
     Owners Association, Inc.; Meredith Woods; Ann Morse; Rudolph Di Santo; and
                               Diane Lawrence, Appellants

                                               v.

      Robert Rene Flores, Individually and as Independent Executor of The Estate of
             Theodolinda Kaspar Flores and Recardo Roy Flores, Appellees


                FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
      NO. C-1-PB-15-001084, THE HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants Flagstone Terrace Owners Association, Inc.; The Board of Directors

of Flagstone Terrace Owners Association, Inc.; Meredith Woods; Ann Morse; Rudolph Di Santo;

and Diane Lawrence have filed an unopposed motion to dismiss this appeal.        We grant

appellants’ motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed on Appellant’s Motion

Filed: April 14, 2020